Order, Supreme Court, New York County (Robert Lippmann, J.), entered on or about July 24, 1995, which granted defendants’ motion to dismiss the third amended complaint as time-barred, unanimously affirmed, without costs.
All of plaintiff’s causes of action, both Federal and State, are barred by the applicable Statutes of Limitations, and are not saved by the six-month toll of CPLR 205 since they were untimely when brought in the initial Federal action. Further, as to plaintiff’s Executive Law claims, by failing to allege any acts of age or disability discrimination, she has failed to state a cause of action (CPLR 3211 [a] [7]). We have considered plaintiff’s other claims and find them to be without merit. Concur—Milonas, J. P., Ellerin, Nardelli and Tom, JJ.